DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Application Serial No. 16/862,628, filed April 30, 2020 which is a continuation is a continuation of U.S. Application Serial No. 16/261,640, filed January 30, 2019, which issued on June 2, 2020 as U.S. Patent No. 10,671,281, which is a continuation of U.S Application Serial No. 15/473,010, filed March 29, 2017, which issued on April 2, 2019 as U.S. Patent No. 10,248,313, which is a continuation of U.S. Application Serial No. 14/683,861, filed April 10, 2015, which issued on June 13, 2017 as U.S. Patent No. 9,678,664, the entire content of each of which is hereby incorporated by reference.” on [0001] should be recited as --This application is a continuation of U.S. Application Serial No. 16/862,628, filed April 30, 2020, which issued on October 19, 2021 as U.S. Patent No. 11,150,804 B2, which is a continuation is a continuation of U.S. Application Serial No. 16/261,640, filed January 30, 2019, which issued on June 2, 2020 as U.S. Patent No. 10,671,281 B2, which is a continuation of U.S Application Serial No. 15/473,010, filed March 29, 2017, which issued on April 2, 2019 as U.S. Patent No. 10,248,313 B2, which is a continuation of U.S. Application Serial No. 14/683,861, filed April 10, 2015, which issued on June 13, 2017 as U.S. Patent No. 9,678,664 B2, the entire content of each of which is hereby incorporated by reference.--, so as to update the status.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of “determine additional features from another user input to the graphical keyboard”, “update the model to input the additional features to the model that already received the current features and the other features” and “output, for display in the suggested character string region, another predicted word of phrase in response to providing the additional features to the model” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the steps of “determine additional features from another user input to the graphical keyboard”, “update the model to input the additional features to the model that already received the current features and the other features”, and “output, for display in the suggested character string region, another predicted word of phrase in response to providing the additional features to the model” (as per claim 9); and “the neural network being trained based on user input sequences corresponding to different selections of the plurality of keys for entering word phrases and sentences” (as per claim 13), “the neural network is further trained based on a frequency that at least one off a) the predicted word or word phrase, or b) the word phrases and sentences are entered with the graphical keyboard for different contexts associated with the computing device” (as per claim 14), “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a vocabulary associated with an identity of a user of the computing device” (as per claim 15), “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a vocabulary associated with an identity of an intended recipient of text including the predicted word or word phrase” (as per claim 16), and “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a language context including the word phrases and sentences” (as per claim 17) have not been clearly set forth.  In other word, the antecedent basis for the aforementioned structures are lacking.  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 13-17, the references for the steps of “determine additional features from another user input to the graphical keyboard”, “update the model to input the additional features to the model that already received the current features and the other features” ”, and “output, for display in the suggested character string region, another predicted word of phrase in response to providing the additional features to the model” (as per claim 9); and “the neural network being trained based on user input sequences corresponding to different selections of the plurality of keys for entering word phrases and sentences” (as per claim 13), “the neural network is further trained based on a frequency that at least one off a) the predicted word or word phrase, or b) the word phrases and sentences are entered with the graphical keyboard for different contexts associated with the computing device” (as per claim 14), “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a vocabulary associated with an identity of a user of the computing device” (as per claim 15), “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a vocabulary associated with an identity of an intended recipient of text including the predicted word or word phrase” (as per claim 16), and “the neural network is further trained based on a frequency that the predicted word or word phrase occurs in a language context including the word phrases and sentences” (as per claim 17) are unclear.
Regarding claim 18, the antecedent basis for “one or more local processors” has not been clearly forth.  It addition, the term “one or more local processors” should be recited as -- one or more processors--, so as to clarify the confusion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 11-20 are drawn to “a computer-readable storage media”.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In addition, applicant is informed that “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation ‘non-transitory’ to the claim.” -1351 OG 212 (February 23, 2010). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al (US Pub. No. 2014/0218299 A1).
Regarding claim 1, Figs. 1, 2 and 5 of Kataoka et al broadly discloses the computing device (10) comprising at least one processor (40) configured to: output for display a graphical keyboard (16B) that includes a plurality of keys (i.e. output for displaying the graphical keyboard 16B including a plurality keys displaying on the user interface 14 of the user interface device 12; step 220 and  see [0131]); receive an indication of at least one user input at a location of a presence-sensitive input device, the location of the presence-sensitive input device corresponding to a location of the graphical keyboard, the at least one user input including one or more current features (i.e. receive the indication of user’s gesture 30 detected at a presence-sensitive input device 101 portions (34A-34J) of the path of the user’s gesture 30 presented on the keys of the graphical keyboard 16B to input the spatial feature; step 230 and see [0312]-[0136]); and output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or word phrase based on the current features and other features sampled over time (i.e. output the character string in a lexicon and spatial model probability associated with the one or more keys of one or more candidate words included in the lexicon with UI model 20 for inclusion in suggested word region 16C of user interface 14; step 280 and see [0137]).
Regarding claim 3, Figs. 1, 4A and 4C of Kataoka et al broadly discloses that the at least one user input comprises one or more tap gestures (i.e. the tap, that is the non-continuous, gesture may indicate a selection of an individual key; see [0014]), one or more continuous gestures (i.e. the continuous gesture that traverse the location of the path of gesture 30 contact from the keys of the graphical  keyboard 16B; see [0014] ), or a combination of one or more tap gestures and one or more continuous gestures.
Regarding claim 4, Figs. 1, 4A and 4C of Kataoka et al broadly discloses that the predicted word or word phrase comprises at least one of a word prediction, an auto-correction, or a suggestion (i.e. the computing device that provide a gesture keyboard may rely on word prediction, auto-correction, and/or suggestion techniques; see[0004]).
Regarding claim 5, the teaching of Kataoka et al broadly discloses that the current features include at least one of a spatial feature (i.e. the spatial model probability), a temporal feature, a lexical feature, or a contextual feature of the at least one user input.
Regarding claim 6, the teaching of Kataoka et al broadly discloses that the spatial feature indicates at least one of a location of the at least one user input (see [0027]), a speed of the at least one user input (see [0044]), a direction of the at least one user input (see [0047]), a curvature of the at least one user input (see [0046]), any keys of the plurality of keys traversed by the at least one user input, or a type of the at least one user input (see [0027], [0053], [0113], [0119] and [0122]).
Regarding claim 10, the teaching of Kataoka et al broadly discloses that the computing device comprises a mobile phone, a tablet computer, a laptop computer, a desktop computer, a gaming device, a media player, an e-book reader, a smart watch, or a television platform (see [0017]).
Regarding claims 11, 19 and 20, the claims are directed to the non-transitory computer-readable storage medium comprising instructions when executed configure one or more processors of a computing device of claims 1, 3 and 4, and are similar in scope to claims 1, 3 and 4.  Therefore claims 11, 19 and 20 are rejected under the same rationale set forth in claims 1, 3 and 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,678,664 B2 (hereinafter as Zhai et al) in view of Kataoka et al (US Pub. No. 2014/0218299 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1, 2, 11 and 12 from the instant application and claims 1 and 11 from the US Patent No. 9,678,664 B2 (hereinafter as Zhai et al).  The limitations recited in the US Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/469,622
US Patent No. 9,678,664 B2
1. A computing device comprising at least one processor configured to: output for display a graphical keyboard that includes a plurality of keys; receive an indication of at least one user input at a location of a presence-sensitive input device, the location of the presence-sensitive input device corresponding to a location of the graphical keyboard, the at least one user input including one or more current features; and output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or word phrase based on the current features and other features sampled over time.







2. The computing device of claim 1, wherein the model comprises a neural network or a Long Short Term Memory network.





















1l. A computer-readable storage medium comprising instructions that, when executed, configure one or more processors of a computing device to: output for display a graphical keyboard that includes a plurality of keys; receive an indication of at least one user input at a location of a presence-sensitive input device, the location of the presence-sensitive input device corresponding to a location of the graphical keyboard, the at least one user input including one or more current features; and output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or ward phrase based on the current features and other features sampled over time.




12. The computer-readable storage medium of claim 11, wherein the model comprises a neural network or a Long Short Term Memory network.






1. A computing device comprising: at least one processor; and at least one module, operable by the at least one processor to: output, for display at an output device operatively coupled to the computing device, a graphical keyboard; receive an indication of a gesture detected at a location of a presence-sensitive input device, wherein the location of the presence-sensitive input device corresponds to a location of the output device that outputs the graphical keyboard; determine, based on a neural network processing at least one spatial feature of the gesture, at least one character string, wherein the at least one spatial feature indicates at least one physical property of the gesture and the neural network comprises a Long Short Term Memory network; and output, for display at the output device, the at least one character string determined based on the neural network processing of the at least one spatial feature of the gesture using the neural network.
1. A computing device comprising: at least one processor; and at least one module, operable by the at least one processor to: output, for display at an output device operatively coupled to the computing device, a graphical keyboard; receive an indication of a gesture detected at a location of a presence-sensitive input device, wherein the location of the presence-sensitive input device corresponds to a location of the output device that outputs the graphical keyboard; determine, based on a neural network processing at least one spatial feature of the gesture, at least one character string, wherein the at least one spatial feature indicates at least one physical property of the gesture and the neural network comprises a Long Short Term Memory network; and output, for display at the output device, the at least one character string determined based on the neural network processing of the at least one spatial feature of the gesture using the neural network.
11. A non-transitory computer-readable storage medium encoded with instructions that, when executed, cause at least one processor to: output, for display at an output device operatively coupled to the computing device, a graphical keyboard; receive an indication of a gesture detected at a location of a presence-sensitive input device, wherein the location of the presence-sensitive input device corresponds to a location of the output device that outputs the graphical keyboard; determine, based on at least feature that is processed by the computing device using a neural network, at least one character string, wherein the neural network comprises a Long Short Term Memory network; and output, for display at the output device, based at least in part on the processing of the at least feature that is processed by the computing device using the neural network, the at least one character string.
11. A non-transitory computer-readable storage medium encoded with instructions that, when executed, cause at least one processor to: output, for display at an output device operatively coupled to the computing device, a graphical keyboard; receive an indication of a gesture detected at a location of a presence-sensitive input device, wherein the location of the presence-sensitive input device corresponds to a location of the output device that outputs the graphical keyboard; determine, based on at least feature that is processed by the computing device using a neural network, at least one character string, wherein the neural network comprises a Long Short Term Memory network; and output, for display at the output device, based at least in part on the processing of the at least feature that is processed by the computing device using the neural network, the at least one character string.


It is noted that the teaching of Zhai et al does not explicitly disclose “the at least one user input including one or more current features” and “output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or word phrase based on the current features and other features sampled over time” (as per claims 1 and 11) as required.  However, Figs. 1, 2 and 5 of Kataoka et al broadly discloses that such features of receive an indication of at least one user input at a location of a presence-sensitive input device, the location of the presence-sensitive input device corresponding to a location of the graphical keyboard, the at least one user input including one or more current features (i.e. receive the indication of user’s gesture 30 detected at a presence-sensitive input device 101 portions (34A-34J) of the path of the user’s gesture 30 presented on the keys of the graphical keyboard 16B to input the spatial feature; step 230 and see [0312]-[0136]); and output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or word phrase based on the current features and other features sampled over time (i.e. output the character string in a lexicon and spatial model probability associated with the one or more keys of one or more candidate words included in the lexicon with UI model 20 for inclusion in suggested word region 16C of user interface 14; step 280 and see [0137]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Zhai et al with the features of the at least one user input including one or more current features and output, for display in a suggested character string region, a predicted word or word phrase, the predicted word or word phrase determined using a model that is trained to predict a ward or word phrase based on the current features and other features sampled over time as taught by Kataoka et al as both Zhai et al and Kataoka et al are directed to the computing device, so as to speed up text entry and reduce spelling mistake.
Regarding claims 3 and 19, Figs. 1, 4A and 4C of Kataoka et al broadly discloses that the at least one user input comprises one or more tap gestures (i.e. the tap, that is the non-continuous, gesture may indicate a selection of an individual key; see [0014]), one or more continuous gestures (i.e. the continuous gesture that traverse the location of the path of gesture 30 contact from the keys of the graphical  keyboard 16B; see [0014] ), or a combination of one or more tap gestures and one or more continuous gestures.
Regarding claims 4 and 20, Figs. 1, 4A and 4C of Kataoka et al broadly discloses that the predicted word or word phrase comprises at least one of a word prediction, an auto-correction, or a suggestion (i.e. the computing device that provide a gesture keyboard may rely on word prediction, auto-correction, and/or suggestion techniques; see[0004]).
Regarding claim 5, the teaching of Kataoka et al broadly discloses that the current features include at least one of a spatial feature (i.e. the spatial model probability), a temporal feature, a lexical feature, or a contextual feature of the at least one user input.
Regarding claim 6, the teaching of Kataoka et al broadly discloses that the spatial feature indicates at least one of a location of the at least one user input (see [0027]), a speed of the at least one user input (see [0044]), a direction of the at least one user input (see [0047]), a curvature of the at least one user input (see [0046]), any keys of the plurality of keys traversed by the at least one user input, or a type of the at least one user input (see [0027], [0053], [0113], [0119] and [0122]).
Regarding claim 10, the teaching of Kataoka et al broadly discloses that the computing device comprises a mobile phone, a tablet computer, a laptop computer, a desktop computer, a gaming device, a media player, an e-book reader, a smart watch, or a television platform (see [0017]).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the drawings objection, and the rejection(s) under 35 U.S.C. 101 rejection set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the drawings objection, and the rejection(s) under 35 U.S.C. 101 rejection set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King et al (U.S. Pat. No. 5,953,541) discloses the disambiguating system for disambiguating ambiguous input sequences by displaying objects associated with the generated input sequences in the order of decreasing frequency of use decreasing frequency of use.
Rainisto et al (US Pub. No. 2006/0265648 A1) teaches the electronic text input involving word completion functionality for predicting word candidates for partial word inputs.
Chacho (U.S. Pub. No. 2011/0316800 A1) discloses the electronic devi9ce having virtual keyboard with predictive key and related methods.
Griffin (US Pub. No. 2013/0002556 A1) teaches system and method for seamless switching among different text entry systems on an ambiguous keyboard.
Zhai et al (U.S. Pat. No. 8,825,474 B1) discloses the text suggestion output using past interaction data.
Zhai et al (US Pat. No. 9,557,818 B2) teaches the contextually-specific automatic separators.
Ouyang et al (US Pub. No. 2017/0308522 A1) discloses the multi-gesture text input prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626